BLODGETT, P. J.
This matter was certified to this Court by a Master taking testimony in said cause, as to whether certain books of account, alleged to be books of account of complainant, were admissible as testimony.
The books were identified by an employee of Nugent as having been kept in a safe in Nugent’s office, and as having been used by Nugent, and as having been taken by said employee to a certified public accountant for the making up of an income tax for Nugent, at Nugent’s order. Said employee further identified the handwriting in same as that of another employee of said Nugent.
It has been brought out that at the present time Nugent himself cannot be produced as a witness.
The Court is of the opinion that the books have been sufficiently identified to permit them to be admitted as book accounts of said Nugent.
So ordered.